458 F.2d 1362
UNITED STATES of America, Plaintiff-Appellee,v.Samuel Lester HOLLIFIELD, Defendant-Appellant.
No. 71-1785.
United States Court of Appeals,Ninth Circuit.
May 15, 1972.

Kenneth P. Lezin, Mill Valley, Cal., for defendant-appellant.
William C. Smitherman, U. S. Atty., Morton Sitver, Asst. U. S. Atty., Phoenix, Ariz., for plaintiff-appellee.
Before MERRILL, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
Hollifield was convicted for having threatened the life of the President of the United States, 18 U.S.C. Sec. 871.


2
His contention that the prosecution's evidence was insufficient must be rejected upon the authority of Roy v. United States, 416 F.2d 874 (9th Cir. 1969) and United States v. Melendy, 438 F.2d 531 (9th Cir. 1971).  See also United States v. Hart, 457 F.2d 1087 (10th Cir. 1972).


3
Hollifield's other contention, that he did not enter an intelligent waiver of a jury trial, has no merit whatsoever.  He made his waiver in writing, and he, at the time, was represented by an attorney.


4
Affirmed.